Citation Nr: 1029768	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice connected death pension benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant claims that her deceased husband had World War II 
service in some capacity with the U.S. Armed Forces in the 
Philippines.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 determination by the 
Veterans Affairs Regional Office (RO) in Manila, the Republic of 
the Philippines.  In that decision, the RO denied the appellant's 
claim for nonservice connected death pension benefits.  The 
appellant's husband died in April 1963.

This case was previously before the Board in October 2008 at 
which time the claim was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that, 
while the appellant's husband previously had recognized service 
as a member of the Philippine Commonwealth Army, including in the 
recognized guerrillas, in the service of the United States Armed 
Forces; he no longer has recognized service and the evidence 
submitted by the appellant does not show any such recognized 
service.


CONCLUSION OF LAW

The appellant's husband did not have qualifying service that met 
the requirements for basic eligibility for VA death benefits. 38 
U.S.C.A. §§ 101(2), 107, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.1(d), 3.3(b)(3), 3.40, 3.41, 3.159, 3.203 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her deceased husband had active 
military World War II service in some capacity with the U.S. 
Armed Forces in the Philippines.  She is seeking VA death pension 
benefits as his surviving spouse.  The claims file contains 
documentation of the appellant's marriage in June 1959, and of 
the death of her husband in April 1963.

Legal Criteria

For purposes of eligibility for VA benefits, a veteran is a 
person who served in the active United States military, naval, or 
air service, and who was discharged or released under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerilla service, may 
constitute recognized service in the Armed Forces of the United 
States for the purposes of eligibility for certain VA benefits.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  However, such 
service must be certified as qualifying by the appropriate 
military authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate United States service 
department under the following conditions: (1) the evidence is a 
document issued by the United States service department; (2) the 
document contains the needed information as to length, time and 
character of service; and, (3) in the opinion of VA the document 
is genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).


Analysis

In this case, the RO contacted the United States National 
Personnel Records Center (NPRC), requesting that that agency 
report whether the appellant's husband had service that 
constituted recognized service in the Armed Forces of the United 
States for the purposes of eligibility for VA benefits.  In both 
December 2005 and September 2006 the NPRC certified that the 
appellant's husband had service with the Regular Army Philippine 
Scouts from July 1942 to February 1947.  

However, in a December 2006 memorandum the RO questioned the 
NPRC's certification and found that while the appellant's husband 
at one point had recognized military service for death pension 
benefits, this certification was revoked in November 1953.  A 
review of the claims file shows that the appellant's husband was 
part of the 14th Infantry, an organization that consisted of 
remnants of the Philippine Commonwealth Army forces which has 
been found to have afforded all members inducted prior to July 
15, 1942 recognized United States military status.  However, the 
appellant's husband did not join the 14th Infantry until July 25, 
1942 which appears to be the reason for the November 1953 
certification revocation.  Subsequently, the Department of Army 
created a list of only 122 individuals from the 14th Infantry 
that had recognized United States military status.  The 
appellant's husband's name is not included in that list.

The RO noted that the NPRC experienced a fire in 1973 which 
destroyed many of their records and ultimately found that the 
NPRC's December 2005 and September 2006 certifications contradict 
valid certifications made by the Department of the Army.  The RO 
also noted that they were not compelled to accept the findings of 
the NPRC and ultimately found that the appellant's husband did 
not have recognized military service for death pension benefits.  

In October 2008 the Board remanded this case finding that the RO 
should again request certification of the appellant's husband's 
military service from the NPRC, to include having the NPRC 
address the reported November 1953 revocation.  

Pursuant to this remand, the RO requested that the NPRC make 
another determination as to the certification of the appellant's 
husband's service.  In response to this request, in February 2010 
the NPRC wrote:  "to our knowledge, [the appellant's husband] 
did not re-acquire AUS (Army of the United States) status.  No 
official records confirming AUS status being re-acquired."   

While the appellant's husband at one point had recognized 
military service for death pension benefits, such recognition was 
revoked in November 1952 and there is no U.S. service department 
record indicating that the appellant's husband currently has 
service recognized as U.S. service.  For purposes of establishing 
eligibility for veterans' benefits under U.S. law, the evidence 
submitted in support of the appellant's claim is outweighed by 
the NPRC finding that the appellant's husband does not currently 
have certified U.S. service.  VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

While recognition of service of the appellant's husband was 
previously in effect, it was subsequently revoked and the 
previous recognition is not sufficient for benefits administered 
by VA.  VA is bound to follow the current certifications by the 
service departments with jurisdiction over U.S. military records.  
Here, the NPRC has certified that the appellant's husband does 
not currently have service in the recognized guerrillas or any 
other qualifying military organization.  There is no additional 
competent or credible evidence to indicate otherwise.  The Board 
therefore concludes that the circumstances of the World War II 
service of the appellant's husband do not meet the requirements 
for basic eligibility for VA death benefits for the appellant. 38 
U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 
3.41, 3.203.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal entitlement, 
and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Because the decedent's service does not meet 
the criteria described, the appellant does not meet the basic 
eligibility requirements VA benefits, and the claim must be 
denied based upon a lack of entitlement under the law.

The Board has considered whether the notice provisions found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 are applicable 
to this claim.  The Board finds that because the claim at issue 
is limited to statutory interpretation, the notice provisions do 
not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  
Accordingly, the Board finds no prejudice toward the appellant in 
proceeding with the adjudication of his claim.


      ORDER

The appellant's basic eligibility for VA death benefits is not 
demonstrated, and the appeal is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


